COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Holly Brooke Schaumleffel v. GS/TPRF III Houston Med.
                            CTR., LP

Appellate case number:      01-18-00516-CV

Trial court case number:    1110670

Trial court:                County Civil Court at Law No. 2 of Harris County

        The Clerk of this Court’s June 26, 2018 notice requested that the district clerk file
an indigent clerk’s record within 20 days of that notice. On June 27, 2018, the county
clerk filed a clerk’s record containing, among other things, appellant Holly Brooke
Schaumleffel’s Statement of Inability to Afford Payment of Court Costs or an Appeal
Bond (“Statement”), filed on June 14, 2018, but no trial court’s order denying it.
        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of
Civil Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence claim
was not overruled by the trial court, appellant is not required to pay costs. See id.
        Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment of the appellate filing,
clerk’s, and reporter’s record fees.
        On June 19, 2018, the court reporter had filed an info sheet in this Court stating
that there was a reporter’s record taken, but that no request or payment had been made.
Thus, the Court ORDERS the court reporter, Kevin J. Bruzewski, to file the reporter’s
record on or before August 3, 2018, at no cost to appellant.

      It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                   
Date: July 3, 2018